                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH



    ALEX MORENO and ERIKA MIRANDA,
                                                             MEMORANDUM DECISION AND
                Plaintiffs,                                  ORDER GRANTING IN PART AND
                                                             DENYING IN PART PLAINTIFFS’
    v.                                                       MOTION FOR ADJUDICATION OF
                                                                  ATTORNEY’S FEES
    HEIDEMAN & ASSOCIATES,
                                                                            2:18-cv-436
                Defendant.
                                                              Chief District Judge Robert J. Shelby



            Plaintiffs Alex Moreno and Erika Miranda sued Defendant Heideman & Associates

(Heideman) for alleged violations of the Federal Fair Debt Collections Practices Act. 1 Heideman

made an offer of judgment under Federal Rule of Civil Procedure 68. In relevant part, that offer

provided,

                  Defendant Heideman & Associates (“H&A”) hereby offers to allow
                  judgment to be taken against it, and in favor of Plaintiffs, Alex Moreno and
                  Erika Miranda (hereinafter “Plaintiffs”), in the amount of $2,000.01, plus
                  all reasonable attorneys [sic] fees and costs incurred to date, to resolve all
                  claims against it in the above captioned case against H&A. 2

Moreno and Miranda accepted the offer. 3 But a dispute later arose over the amount representing

a reasonable attorney’s fee. 4 Before the court is Plaintiffs’ Motion for Adjudication of

Attorney’s Fees. 5



1
    Dkt. 2 at ¶¶ 17-23.
2
    Dkt. 16 at 3 (emphasis added).
3
    Id. at 1.
4
    Id. at 2.
5
    Dkt. 17.
           Plaintiffs argue they are entitled to an award in the amount of all reasonable attorney’s

fees they incurred as of the date of the Rule 68 offer plus all reasonable attorney’s fees they

incurred for “the collection of the judgment.” 6 But the Rule 68 offer specifically provided for

the recovery only of “reasonable attorneys [sic] fees and costs incurred to date.” Consistent with

the plain language of the Rule 68 offer, the court will award an amount equal to the reasonable

attorney’s fees Moreno and Miranda incurred as of the date of the Rule 68 offer: October 23,

2018. 7

           After careful review of the accounting records submitted, 8 and using a lodestar method

that multiplies reasonable local hourly rates by the number of hours an attorney would have

reasonably spent on the litigation, the court finds the reasonable attorney’s fees and costs

incurred by Moreno and Miranda as of October 23, 2018 is $4,116.90.

           To resolve the Motion for Adjudication of Attorney’s Fees, as well as related Motions

before it, the court:

           -    GRANTS in part and DENIES in part Moreno’s and Miranda’s Motion for

                Adjudication of Attorney’s Fees. 9

           -    DIRECTS the clerk of court to enter judgment in favor of Moreno and Miranda in the

                amount of $6,116.91.


6
  Dkt. 17 at 1-2. The parties’ other arguments vary between lobbing uncivil insults, dkt 21 at 7-8; complaining about
opposing counsel’s bargaining position, see, e.g., dkt. 17 at 5-6; attempting the litigate the merits of the underlying
case, see, e.g., dkt. 21 at 5-6; or otherwise making irrelevant arguments. These arguments lack legal basis and bear
no effect on this ruling. The only argument warranting analysis is Heideman’s argument that a settlement
agreement, which the parties allegedly entered into after the Rule 68 offer and acceptance, released Heideman for all
liability in this case. Dkt. 23. Heideman cites Federal Rules of Civil Procedure 7 and 46, as well as District of Utah
Rule of Civil Procedure 7-1, for legal support, id. at 1; however, these rules offer none. The argument fails.
7
  See 12 Charles Alan Wright, Arthur R. Miller, et al., Federal Practice and Procedure § 3005.1 (2d ed. 2018) (“[I]f
the [Rule 68] offer explicitly limits the fee award to fees incurred before the date of the offer, further legal work
should not be included.”).
8
    Dkt. 17-1 and its exhibit B; Dkt. 18.
9
    Dkt. 17.



                                                           2
           -    DENIES Heideman’s Motion to Enforce Release of Claims/Objection to Entry of

                Judgment 10 and Cross Motion for Attorney’s Fees. 11

           -    DIRECTS the clerk of court to close this case.

           SO ORDERED this 4th day of January, 2019.

                                                 BY THE COURT:


                                                 ________________________________________
                                                 ROBERT J. SHELBY
                                                 United States Chief District Judge




10
     Dkt. 23.
11
     Dkt. 22.



                                                    3
